DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14 and 16 of U.S. Patent No. 10641690 to Brovold . 
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 1-17, of the instant application, applicants claims, a material testing apparatus, the apparatus comprising: an actuator to apply a force; a load head to supply a load to a material specimen; one or more load line displacement (LLD) reference points that extend outward from the load head; and one or more measuring devices that correspond to the plurality of LLD reference points, each positioned to detect a position and to transmit position signals to a controller; and wherein the controller is programmed to perform a performance test on the material specimen. Brovold discloses a material testing apparatus, the apparatus comprising: an actuator to drive a load head according to electronic control signals, wherein the load head supplies a load to a material specimen in a first dimension, wherein the actuator applies the force to the load head; a plurality of load line displacement (LLD) reference points that extend radially outward from the load head; a plurality of LLD measuring devices that correspond to the plurality of LLD reference points, each of the plurality of LLD measuring devices (i) being positioned to detect a position of a corresponding LLD reference point along the first dimension and (ii) being configured to transmit position signals to a controller; and a load cell to measure the load supplied to the material specimen by the load head, wherein the load cell is configured to transmit load signals to the controller, wherein the controller is programmed to perform a performance test on the material specimen using (i) a combination of the position signals from the plurality of LLD measuring devices and (ii) the load signal from the load cell, and wherein the controller determines and provides the control signals to the actuator so that a target rate of LLD is achieved during the performance test, and wherein the combination of position signals comprises an average of the position signals.
Although the scope of the claims 1-17of the instant application and claims 1-10, 14 and 16 of the Brovold application are very similar, the difference between the present claimed invention and the Brovold application is that the instant application recites the same components and limitations with a higher level of generality. It would have been obvious to one of ordinary skill before the effective filing date to use the teachings of Brovold as a general teaching to arrive at the instant application because the same elements are used to arrive at the same invention.
Limitations of claim 2 of the instant application corresponds to claim 2 of Brovold.
Limitations of claim 3 of the instant application corresponds to claim 3 of Brovold.
Limitations of claim 4 of the instant application corresponds to claim 4 of Brovold.
Limitations of claim 5 of the instant application corresponds to claim 5 of Brovold.
Limitations of claim 6 of the instant application corresponds to claim 6 of Brovold.
Limitations of claim 7 of the instant application corresponds to claim 7 of Brovold.
Limitations of claim 8 of the instant application corresponds to claim 8 of Brovold.
Limitations of claim 9 of the instant application corresponds to claim 9 of Brovold.
Limitations of claim 10 of the instant application corresponds to claim 10 of Brovold.
Limitations of claim 11 of the instant application corresponds to claim 14 of Brovold.
Limitations of claim 12 of the instant application corresponds to claim 14 of Brovold.
Limitations of claim 13 of the instant application corresponds to claim 1 of Brovold.
Limitations of claim 14 of the instant application corresponds to claim 6 of Brovold.
Limitations of claim 15 of the instant application corresponds to claim 8 of Brovold.
Limitations of claim 16 of the instant application corresponds to claim 16 of Brovold.
Limitations of claim 17 of the instant application corresponds to claim 16 of Brovold.
This is a nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-11, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brovold US8825423 in view of Tanimura et al US6389876 (hereinafter “Tanimura”).
Regarding claim 1, Brovold discloses a material testing apparatus (Abstract, Fig 1), the apparatus comprising:; a load head (testing arms-128) to supply a load to a material specimen (specimen-106); one or more load line displacement (LLD) (distance measuring device-118) reference points (gauge points-110) that extend outward from the load head; and one or more measuring devices (load measuring device-124) that correspond to the plurality of LLD reference points, each positioned to detect a position and to transmit position signals to a controller (controller-104). wherein the controller is programmed to perform a performance test on the material specimen (Col 14 line 14 – Col 17 line 64).
However, Brovold fails to disclose an actuator to apply a force. Tanimura discloses an actuator (actuator assembly) to apply a force. (Col 7 line 21-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the actuator design of Tanimura into Brovold for the purpose of generating a more accurate and consistent load on the test specimen. The modification would allow for increasing detection accuracy by ensuring the load being applied to the specimen is constant.
Regarding claim 2, the combination of Brovold in view of Tanimura discloses the apparatus of claim 1.
Brovold further discloses the measuring devices (measuring device-118) comprise a plurality of transducers (Col 16 line 10-62).
Regarding claim 3, the combination of Brovold in view of Tanimura discloses the apparatus of claim 2.
Brovold further discloses a plurality of magnets (spans-108a,b) along a first dimension. (Col 16 line 44-57).
Regarding claim 4,  the combination of Brovold in view of Tanimura discloses the apparatus of claim 3.
Brovold further discloses the plurality of magnets (spans-108a,b) extend at least partially radially outward from the load head (testing arms-128). (Fig 1)
Regarding claim 5, the combination of Brovold in view of Tanimura discloses the apparatus of claim 3.
Brovold further discloses magneto restrictive position transducers (device-118) are positioned on opposing sides of the material specimen (Col 16 line 44-57).
Regarding claim 6, the combination of Brovold in view of Tanimura discloses the apparatus of claim 3.
Brovold further discloses the material specimen comprises a solid specimen (Col 19 line 35-53).
Regarding claim 7, Brovold discloses the apparatus of claim 1.
However, Brovold fails to disclose the controller is programmed to perform a flexibility test on the asphalt specimen using feedback control. Tanimura discloses the controller (computer-20) is programmed to perform a flexibility test on the asphalt specimen using feedback control. (Col 7 line 21-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the actuator design of Tanimura into Brovold for the purpose of  increasing detection accuracy by adjusting the load strength during testing. The modification would allow for ensuring errors are decreased by compensating for different load strengths.
Regarding claim 10, the combination of Brovold in view of Tanimura discloses the apparatus of claim 1.
Brovold further discloses the controller (computer system-104) is separate from the apparatus.
Regarding claim 11, Brovold discloses the apparatus according to claim 1.
However, Brovold fails to disclose the controller performs a flexibility index test. Tanimura discloses the controller (computer-20) performs a flexibility index test.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the actuator design of Tanimura into Brovold for the purpose of  increasing detection accuracy by adjusting the load strength during testing. The modification would allow for ensuring errors are decreased by compensating for different load strengths.
Regarding claim 13, Brovold discloses a material testing system (system-100), the system comprising; a load head (testing arm-128) to supply a load to a material specimen (specimen-106); a plurality of load line displacement (LLD) reference points (points-110) that extend outward from the load head; a load cell (device-124) to measure the loads; and a controller (system-104) configured to receive position signals and load signals from the load cell, combine the position signals, determine a measurement for the material specimen, and compare the measurement with a target for a performance test (Col 14 line 14 – Col 17 line 64).
However, Brovold fails to disclose an actuator to apply a force. Tanimura discloses an actuator (actuator assembly) to apply a force. (Col 7 line 21-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the actuator design of Tanimura into Brovold for the purpose of generating a more accurate and consistent load on the test specimen. The modification would allow for increasing detection accuracy by ensuring the load being applied to the specimen is constant.
Regarding claim 14, the combination of Brovold in view of Tanimura discloses the system of claim 13.
Brovold further discloses the material specimen comprises a solid. (Col 19 line 35-53).
Regarding claim 16, Brovold discloses a method (system-100 implements the method) of performing a performance test on a material specimen (specimen-106), the method comprising: a load (testing arm-128) to a material specimen; measuring the load supplied to the material specimen; generating a load signal (device-124) based on the measured load, detecting a displacement, caused by the supplied load, of at least a portion of the material specimen; generating a position signal (device-118) based on the detected displacement; determining (computer system-104) a characteristic of the material specimen using a combination of the position signal and the load signal. (Col 14 line 14 – Col 17 line 64)
However, Brovold fails to disclose supplying a load. Tanimura discloses an actuator (actuator assembly) to apply a load. (Col 7 line 21-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the actuator design of Tanimura into Brovold for the purpose of generating a more accurate and consistent load on the test specimen. The modification would allow for increasing detection accuracy by ensuring the load being applied to the specimen is constant.
Regarding claim 17, the combination of Brovold in view of Tanimura discloses the method of claim 16.
Brovold further discloses detecting a displacement comprises using a displacement transducer (device-118) positioned along a side of the material specimen.
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the timely filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art made available do not teach, or fairly suggest, a flat side of the material specimen on two rollers before supplying a load to the material specimen, applying the load to a curved edge of the material specimen opposite the flat side, positioning the flat side of the material specimen on two the rollers comprises centering a notch in the flat side relative to the two rollers.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855